Citation Nr: 1822834	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-58 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits from May 1, 2004.

2.  Entitlement to special monthly pension based on a need for aid and attendance or housebound status, prior to February 4, 2009.


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and a December 2012 administrative decision of the VA RO in Philadelphia, Pennsylvania.  Jurisdiction is now with the VA Philadelphia Pension Center in Philadelphia, Pennsylvania.

The Board notes that in August 2004, the Veteran timely filed a Notice of Disagreement (NOD) with the February 2004 rating decision.  The RO issued a Statement of the Case (SOC) in December 2005.  The Veteran requested timely appellate review in a December 2005 correspondence entitled "Notice of Disagreement", as well as stated "this is my appeal" in a different December 2005 correspondence.  No appellate review was initiated until the Veteran perfected an appeal on the December 2012 administrative decision in December 2016.  Therefore, the Board finds that the Veteran actually perfected his appeal in December 2005, and the time period under appellate review is from May 1, 2004, to the present.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the entire appellate period, the Veteran has asserted that the AOJ incorrectly calculated his nonservice-connected monthly entitlement amount and/or eligibility.  See August 2004 Notice of Disagreement, January 2009 Notice of Disagreement, and November 2013 Notice of Disagreement.  

The Veteran has submitted a multitude of itemized unreimbursed medical expense reports for calendar year 2004 since the issuance of the December 2005 SOC.  However, the RO did not prepare a Supplemental Statement of the Case considering this evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.  

Additionally, the Veteran has submitted a variety of itemized medical expense reports for calendar years 2007, 2008, 2009, and 2010, as well as mathematical computations asserting miscalculations made by the AOJ.  Upon review of the record, the Board notes a June 2011 Deferred Rating that identified a June 2010 VA record stating that the AOJ was counting the Veteran's income incorrectly but that the AOJ had never corrected the error.  The record is silent for an audit or accounting of the Veteran's claims file with regard to the miscalculation documented in the June 2011 Deferred Rating.  Given the confusion, the Board finds that a remand is necessary so that a full audit and accounting of the Veteran's file may be done with regard to his eligibility for nonservice-connected pension, as well as his eligibility for special monthly pension based on a need for aid and attendance or housebound status, during the entire appellate period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain income/net worth statements and itemized unreimbursed medical expenses for the entire period on appeal that are not already associated with the claims file.

2. Review the Veteran's income/net worth statements and itemized unreimbursed medical expenses, as well as payments made to the Veteran during the entire appellate period.  Thereafter, prepare a due and paid audit of the Veteran's account.  Once compiled, the audit report must be associated with the claims file, and a copy must be sent to the Veteran.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims to determine whether he is entitled to any retroactive payments.  If the claims remain denied, the Veteran should be issued a SSOC.  An appropriate period of time should be allowed for response.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






